

 
Exhibit 10.14
 
COMPENSATION COMMITTEE CHARTER
 
PURPOSES
 
The Compensation Committee (the "Committee") is appointed by the Board of
Directors (the "Board") of Rvue Holdings, Inc. (the "Company") for the purposes
of, among other things, (a) discharging the Board's responsibilities relating to
the compensation of the Company's chief executive officer (the "CEO") and other
executive officers of the Company, (b) administering the Company's equity-based
compensation plans and (c) considering and recommending to the Board whether the
Compensation Discussion and Analysis required by the rules of the Securities and
Exchange Commission should be included in the Company's proxy statement.
 
RESPONSIBILITIES
 
In addition to such other duties as the Board may from time to time assign, the
Committee shall:
 
 
·
 
Establish, review and approve the overall executive compensation philosophy and
policies of the Company, including the establishment, if deemed appropriate, of
performance-based incentives that support and reinforce the Company's long-term
strategic goals, organizational objectives and shareholder interests.

 
 
·
 
Review and approve the Company's goals and objectives relevant to the
compensation of the CEO, annually evaluate the CEO's performance in light of
those goals and objectives and based on this evaluation determine the CEO's
compensation level, including, but not limited to, salary, bonus or bonus target
levels, long and short-term incentive and equity compensation, retirement plans,
and deferred compensation plans as the Committee deems appropriate. In
determining the long-term incentive component of the CEO's compensation, the
Committee shall consider, among other factors, the Company's performance and
relative shareholder return, the value of similar incentive awards to CEO's at
comparable companies, and the awards given to the Company's CEO in past years.
The CEO shall not be present during voting and deliberations relating to CEO
compensation.

 
 
·
 
Determine the compensation of all other executive officers, including, but not
limited to, salary, bonus or bonus target levels, long and short-term incentive
and equity compensation, retirement plans, and deferred compensation plans, as
the Committee deems appropriate. Members of senior management may report on the
performance of the other corporate executive officers of the Company and make
compensation recommendations to the Committee who will review and, as
appropriate, approve the compensation recommendations at a meeting at which the
CEO may be present, but at which the CEO may not vote.

 
 
·
 
Receive and evaluate performance target goals for the senior officers and
employees (other than executive officers) and review periodic reports from the
CEO as to the performance and compensation of such senior officers and
employees.

 
1

--------------------------------------------------------------------------------


 
·
 
Review and make recommendations to the Board with respect to the adoption of,
and amendments to, incentive compensation and equity-based plans and approve for
submission to the stockholders all new equity compensation plans that must be
approved by stockholders pursuant to applicable law.

 
 
·
Review and approve any annual or long-term cash bonus or incentive plans in
which the executive officers of the Company participate.

 
 
·
 
Review and discuss with the Company's management the Compensation Discussion and
Analysis required by Securities and Exchange Commission Regulation S-K, Item
402. Based on such review and discussion, determine whether to recommend to the
Board of Directors of the Company that the Compensation Discussion and Analysis
be included in the Company's annual report or proxy statement for the annual
meeting of shareholders. Provide, over the names of the members of the
Committee, the required Compensation Committee report for the Company's annual
report or proxy statement for the annual meeting of shareholders.

 
 
·
 
Review and approve for the CEO and the other executive officers of the Company
any employment agreements, severance arrangements, and change in control
agreements or provisions.

 
 
·
 
Conduct an annual performance evaluation of the Committee. In conducting this
review, the Committee shall evaluate whether this Charter appropriately
addresses the matters that are or should be within its scope. The Committee
shall address all matters that the Committee considers relevant to its
performance, including at least the following: the adequacy, appropriateness and
quality of the information received from management or others, the manner in
which the Committees recommendations were discussed or debated, and whether the
number and length of meetings of the Committee were adequate for the Committee
to complete its work in a thorough and thoughtful manner.

 
 
·
Review and assess the adequacy of this charter on an annual basis and recommend
any proposed changes to the independent directors, as such term is defined
below, serving on the Board for approval; and

 
 
·
Administer the Company's equity-based compensation plans, including the grant of
stock options and other equity awards under such plans.

 
COMPOSITION
 
The Committee shall be comprised of at least one (1) and no more than two (2) or
more members (including a Chairperson), all of whom shall be "independent
directors," as such term is defined in the rules and regulations of The Nasdaq
Stock Market. In addition, all of the Committee members shall be "non-employee
directors" as defined by Rule 16b-3 under the Securities Exchange Act of 1934
and "outside directors" as defined by Section 162(m) of the Internal Revenue
Code. The members of the Committee and the Chairperson shall be selected not
less frequently than annually by the Board and serve at the pleasure of the
Board. A Committee member (including the Chairperson) may be removed at any
time, with or without cause, by the Board.
 
2

--------------------------------------------------------------------------------


MEETINGS AND OPERATIONS
 
The Committee shall meet as often as necessary, but at least two times each
year, to enable it to fulfill its responsibilities. The Committee shall meet at
the call of its Chairperson or a majority of its members. The Committee may meet
by telephone conference call or by any other means permitted by law or the
Company's Bylaws. A majority of the members of the Committee shall constitute a
quorum. The Committee shall act on the affirmative vote of a majority of members
present at a meeting at which a quorum is present. Subject to the Company's
Bylaws, the Committee may act by unanimous written consent of all members in
lieu of a meeting. The Committee shall determine its own rules and procedures,
including designation of a chairperson pro tempore in the absence of the
Chairperson, and designation of a secretary. The secretary need not be a member
of the Committee and shall attend Committee meetings and prepare minutes. The
Secretary of the Company shall be the Secretary of the Compensation Committee
unless the Committee designates otherwise. The Committee shall keep written
minutes of its meetings, which shall be recorded or filed with the books and
records of the Company. Any member of the Board shall be provided with copies of
such Committee minutes if requested.
 
The Committee may ask members of management, employees, outside counsel, or
others whose advice and counsel are relevant to the issues then being considered
by the Committee to attend any meetings (or a portion thereof) and to provide
such pertinent information as the Committee may request. The Committee shall
have authority to delegate any of its responsibilities to one or more
subcommittees as the Committee may from time to time deem appropriate.
 
The Chairperson of the Committee shall be responsible for leadership of the
Committee, including preparing the agenda which shall be circulated to the
members prior to the meeting date, presiding over Committee meetings, making
Committee assignments and reporting the Committee's actions to the Board.
Following each of its meetings, the Committee shall deliver a report on the
meeting to the Board, including a description of all actions taken by the
Committee at the meeting.
 
If at any time during the exercise of his or her duties on behalf of the
Committee, a Committee member has a direct conflict of interest with respect to
an issue subject to determination or recommendation by the Committee, such
Committee member shall abstain from participation, discussion and resolution of
the instant issue, and the remaining members of the Committee shall advise the
Board of their recommendation on such issue. The Committee shall be able to make
determinations and recommendations even if only one (1) Committee member is free
from conflicts of interest on a particular issue.
 
 
3

--------------------------------------------------------------------------------


 
AUTHORITY
 
The Committee has the authority, to the extent it deems appropriate, to conduct
or authorize investigations into or studies of matters within the Committee's
scope of responsibilities and to retain one or more compensation consultants to
assist in the evaluation of CEO or executive compensation or other matters. The
Committee shall have the sole authority to retain and terminate any such
consulting firm, and to approve the firm's fees and other retention terms. The
Committee shall also have the authority, to the extent it deems necessary or
appropriate, to retain legal counsel or other advisors. The Company will provide
for appropriate funding, as determined by the Committee, for payment of any such
investigations or studies and the compensation to any consulting firm, legal
counsel or other advisors retained by the Committee.
 
 
Adopted on May 13, 2010.
 
 
4

--------------------------------------------------------------------------------




 